DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP19213540.8, filed on 12/04/19.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Closest prior arts:
US 6556408 (provided by applicant);
US 9163954 (provided by applicant);
DE 102015203866 discloses a leakage-current-compensated resistance measurement. Fig. 3s show a circuit for mearing the current.

US 20160377745 discloses a detection device (6) for detecting photons emitted by a radiation source (2). The detection device (6) is configured to detect the photons during a first time period. The detection device (6) comprises a sensor (10) having an intermediate direct conversion material for converting photons into electrons and holes, a shaping element (20), and a compensation unit (450, INT, 950). The compensation unit (450, INT, 950) is adapted to provide a compensation signal based on the electrical pulse and on a photoconductive gain of said sensor (10).

Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding to claims 1 and 8, the prior arts of record, alone or in combination, do not fairly teach or suggest “the a replica device (121) of the leaking device (111), wherein the replica device (121) is connected to a replica path (125), and wherein the replica device (121) is configured to cause a replica leakage current (122a) that is essentially equal to the leakage current (112) of the leaking device (111); a voltage regulator (130) which is connected to the measurement path (115) and to the replica path (125), wherein the voltage regulator (130) is configured to regulate the voltage in the replica path (125) based on the voltage of the measurement path (115); and a current mirror (140) which is connected to the measurement path (115) and to the replica path (125)” as claimed.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SON T LE/Primary Examiner, Art Unit 2863